Citation Nr: 1427998	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to August 1970.  He died in November 2008.  The Appellant is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Appellant presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In July 2012, the Board received additional evidence from the Appellant.  This evidence has not been reviewed by the agency of original jurisdiction.  However, she included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1. The Veteran died in November 2008.  The amended death certificate lists the immediate cause of death as aspiration pneumonia due to dementia due to posttraumatic stress disorder (PTSD). 

2.  At the time of the Veteran's death, service connection was in effect for PTSD.

3.  In a January 2009 letter, a private physician noted that the Veteran's dementia made it difficult to follow instructions for the PEG tube resulting in recurrent aspiration pneumonia which eventually led to his death. 

4.  In an August 2012 letter, another private physician opined that PTSD was a contributing factor for dementia leading to swallowing difficulties, aspiration pneumonia, and death.  

5. The competent and credible evidence establishes that the Veteran's death was related to his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the case at hand, the Veteran died in November 2008.  The amended death certificate lists the immediate cause of death as aspiration pneumonia due to dementia due to PTSD.  At the time of the Veteran's death, service connection was in effect for PTSD. In a January 2009 letter, a private physician noted that the Veteran's dementia made it difficult to follow instructions for the PEG tube resulting in recurrent aspiration pneumonia which eventually led to his death. 
In an August 2012 letter, another private physician opined that PTSD was a contributing factor for dementia leading to swallowing difficulties, aspiration pneumonia, and death.  In view of this, and the absence of probative evidence to the contrary, the Board finds that competent and credible evidence establishes that the Veteran's death was related to his service-connected PTSD.  The claim is accordingly granted in full.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 38 C.F.R. § 3.303 (2013).


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


